Citation Nr: 0905655	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-11 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
degenerative joint disease of the left knee, status post 
arthroscopy, partial lateral meniscectomy and total knee 
arthroplasty.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disorder. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to October 
1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge with 
respect to the issues on appeal.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The Board notes that the record was held open for 60 days 
following the hearing in order to provide the veteran with 
additional time and opportunity to submit evidence in support 
of his claims.  During this period, additional medical 
evidence pertinent to the claims was received and the veteran 
has waived his right to initial RO consideration of the 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.        

The issues of entitlement to service connection for 
degenerative joint disease of the left knee, status post 
arthroscopy, partial lateral meniscectomy and total knee 
arthroplasty and whether new and material evidence has been 
presented to reopen a claim for entitlement to service 
connection for a right knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.







FINDINGS OF FACT

1.   In an unappealed September 2002 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for degenerative 
joint disease of the left knee because the evidence did not 
show that a chronic left knee disorder was incurred in or 
aggravated by active duty military service, arthritis was 
manifested to a compensable degree within one year of 
military discharge, or the current disorder is related to 
service.  

2.  Evidence received subsequent to the September 2002 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).   

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for degenerative 
joint disease of the left knee, status post arthroscopy, 
partial lateral meniscectomy and total knee arthroplasty is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In regard to a request to reopen a previously disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The claimant must also be notified 
of what constitutes both "new" and "material" evidence to 
reopen the previously denied claim.  VA must additionally 
look at the bases for the denial in the prior decision and 
notify the claimant of what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the present case, the veteran's claim involving the left 
knee is found to be reopened by way of the submission of new 
and material evidence for reasons explained in greater detail 
below.  Thus, it is clear that no further notification is 
necessary to develop facts pertinent to the veteran's request 
to reopen.  The reopened claim is being remanded for further 
development before adjudication on the merits.  Thus, any 
deficiency by VA in satisfying its duty to assist with 
respect to the reopened claim will be addressed on remand.  
In consideration of the foregoing, the Board will proceed 
with appellate review.  

Analysis 

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for degenerative joint disease of the left knee, 
status post arthroscopy, partial lateral meniscectomy and 
total knee arthroplasty.  This claim is based upon the same 
factual basis as his previous claims, which was last denied 
in the September 2002 rating decision that became final.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

In its September 2002 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for degenerative joint disease of the left 
knee.  The RO explained that the evidence submitted at that 
time did not show that a chronic left knee disorder was 
incurred in or aggravated by active duty military service, 
arthritis was manifested to a compensable degree within one 
year of military discharge, or the current disorder is 
related to service.  The RO further explained that the 
veteran's claim was previously denied because the evidence 
did not show that a chronic disability existed which was 
related to the acute complaints treated in service in 1966.  
The veteran received notification of the denial of his claim 
and was advised regarding his appellate rights in October 
2002; however, he did not appeal the decision and it became 
final.  The pertinent evidence of record at the time of the 
September 2002 rating decision included the veteran's service 
treatment records (and duplicate copies of the same), the DD 
Form 214, the veteran's post-service VA treatment records 
from 1995 to 2002, a written statement from the veteran's 
wife dated in October 2001, and written statements from the 
veteran.

The evidence received since the September 2002 denial of the 
veteran's claim consists of duplicate copies of the veteran's 
service treatment records, a duplicate copy of the October 
2001 written statement from the veteran's wife, a duplicate 
copy of the veteran's DD Form 214, additional VA treatment 
records from 2002 to 2008, the September 2008 Travel Board 
hearing transcript, and additional written statements 
submitted by the veteran and/or his representative. 

After review of the evidence associated with the claims 
folder since September 2002, the Board finds that there is 
new and material evidence sufficient to reopen the veteran's 
previously disallowed claim.  In particular, the Board notes 
that the veteran's treating orthopaedist, Dr. P.H.R., wrote 
in a January 2002 VA treatment record addendum that the 
veteran reported that he injured his left knee while playing 
football in service and, after that, had repeated pain and 
swelling his knee.  Dr. P.H.R. then wrote that, based on the 
history reported by the veteran, it was likely that the 
injury contributed to the development of arthritis in his 
knee and the need for a total knee replacement.  In a 
subsequent February 2007 VA treatment record,  Dr. P.H.R. 
wrote that the veteran told him that he injured his left knee 
playing football while in the service in 1966.  At that time, 
the veteran told Dr. P.H.R. that the knee was swollen with 
"great deal" of fluid drawn off of it, the knee continued 
to be symptomatic with swelling, and physical therapy was 
ordered in 1968 before he was discharged.  The veteran stated 
that the history reported by him was documented in his 
records.  Dr. P.H.R. then wrote that, if the injury described 
to him by the veteran could be documented, it was more likely 
than not that the veteran's in-service left knee injury led 
to the degenerative arthritis for which he had a total knee 
replacement in 2001 and a subsequent revision arthroplasty.  
The Board notes that neither opinion was before the RO at the 
time of the September 2002 rating decision.    

Thus, evidence received subsequent to the September 2002 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, having determined that new and material 
evidence has been presented, the veteran's claim for service 
connection for degenerative joint disease of the left knee, 
status post arthroscopy, partial lateral meniscectomy and 
total knee arthroplasty is reopened.  However, for the 
reasons expressed below, further development is necessary 
prior to review of this claim on the merits.  




ORDER

Having presented new and material evidence, the veteran's 
claim of service connection for degenerative joint disease of 
the left knee, status post arthroscopy, partial lateral 
meniscectomy and total knee arthroplasty is reopened.  


REMAND

In regard to the veteran's reopened claim involving the left 
knee, the Board recognizes that the veteran's treating 
orthopaedist has linked the veteran's in-service left knee 
injury to his current left knee disorder and such evidence is 
sufficient for the purposes of reopening the veteran's claim, 
as explained above.  However, Dr. P.H.R.'s opinions are based 
on the veteran's account of having a left knee injury 
followed by continued symptomatology and treatment in 
service, which is not wholly consistent with the record.  
While the veteran presented for treatment of his left knee on 
April 14, 1966 and reported at that time that he had injured 
his left knee playing football in February 1966 and his left 
knee had been swollen since the injury, it was noted on the 
next day that the veteran's left knee looked "great".  
While there are reports of right knee treatment, there is no 
subsequent treatment for the left knee shown in service.  
Thus, Dr. P.H.R.'s opinions, which relied upon the veteran's 
description of events in service and not the actual treatment 
records, are not sufficient, at this point, to establish a 
nexus relationship between the veteran's in-service left knee 
injury and his current left knee disorder.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); see also Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant).  The Board also notes that the 
March 2001 opinion of a VA treating physician, Dr. C.R.L., 
that it was "possible" that the veteran's knee problem was 
related to the injury in service is similarly too speculative 
to provide the necessary nexus.  Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative).

Nonetheless, the medical evidence of record does show that 
the veteran was treated for a left knee injury in service and 
currently suffers from a left knee disorder.  However, the 
veteran has not been afforded with a medical examination or 
medical opinion with respect to his claim.  VA must provide a 
medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication that the claimed 
disability or symptoms may be associated with service; and 
(4) there is not sufficient competent medical evidence to 
make a decision.  38 C.F.R. § 3.159(c)(4) (2008).  Moreover, 
the Board observes that the veteran's representative 
requested, in a written statement accompanying the May 2008 
VA Form 646, that the veteran be afforded with a medical 
examination with respect to the claim.  In consideration of 
the foregoing, the Board finds that the veteran must be 
afforded an appropriate medical examination and a medical 
opinion based on review of the claims folder with respect to 
his claim of service connection for his claimed left knee 
disorder.

In regard to the veteran's request to reopen his claim 
involving a right knee disorder, the Board notes that the 
veteran did not receive adequate VCAA notice.  Specifically, 
the October 2006 VCAA notice letter misidentified the last 
final denial of the claim as the January 1999 rating decision 
rather than the September 2002 rating decision.  
Consequently, the VCAA notice did not accurately address the 
basis for the prior denial or explain what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial in accordance with Kent.  Thus, the 
veteran must be provided with proper VCAA notice with respect 
to his claim.  

Furthermore, the Board notes that the veteran reported at the 
Travel Board hearing that he first sought treatment for his 
knees in 1991 at the Loma Linda VA Medical Center (VAMC).  
However, with the exception of one February 1995 MRI report 
pertaining to the left knee, there are no VA treatment 
records prior to 1998 included in the claims folder and there 
is no indication that records from 1991 to 1998 have ever 
been requested by VA.  VA's duty to assist includes obtaining 
relevant VA treatment records.  38 C.F.R. 
§ 3.159(c)(3)(2008).  Thus, the veteran's VA treatment 
records from 1991 to 1998 pertaining to his knees from the 
Loma Linda VAMC must be obtained on remand.          

Moreover, the Board recognizes that the veteran also reported 
at the Travel Board hearing that he was drawing social 
security disability.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  38 U.S.C.A. § 5103(A)(c)(3); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  However, the veteran 
specifically stated that he was unaware of any SSA records 
that would be relevant to his claim that were not already of 
record.  In light of the veteran's statement, the Board finds 
that a remand to obtain the veteran's SSA records is not 
necessary because the records are merely duplicative of 
evidence already included in the record and, consequently, 
not shown to be relevant to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent proper VCAA 
notice under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 with respect to his request 
to reopen a previously disallowed claim 
for service connection of a right knee 
disorder.  The VCAA notice letter should 
address the bases for the denial in the 
September 2002 rating decision and notify 
the veteran of the evidence necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran and his representative should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.  All outstanding VA treatment records 
pertaining to any treatment the veteran 
received for knee problems from January 
1991 to August 1998 at the Loma Linda VAMC 
should be obtained and associated with the 
claims folder.  The search should include 
any archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file.  

3.  After the additional VA treatment 
records have been obtained and associated 
with the claims folder to the extent 
possible, the veteran should be afforded 
with an appropriate examination to 
determine the identity and etiology of any 
left knee disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available for review in connection with 
the examination.  

The examiner should state whether or not 
any left knee disorder found on 
examination is at least as likely as not 
(i.e., probability of 50 percent) 
etiologically related to the veteran's 
active military service to include any 
symptomatology shown in service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


